UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6631


NATHANIEL GOODE,

                Petitioner - Appellant,

          v.

DAVID MITCHELL, Superintendent Lanesboro Correctional,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Frank D. Whitney, Chief
District Judge. (1:15-cv-00022-FDW)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathaniel Goode, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathaniel Goode seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2012) petition as an unauthorized

successive petition.    The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.      28 U.S.C.

§ 2253(c)(1)(A) (2012).    A certificate of appealability will not

issue   absent   “a   substantial   showing   of   the   denial   of   a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2012).      When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.      Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim

of the denial of a constitutional right.      Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Goode has not made the requisite showing.     Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis, deny Goode’s motion to appoint counsel, and dismiss the

appeal. We dispense with oral argument because the facts and legal



                                    2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3